Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Application filed on May 05, 2020. Claims 1-17 are presented in the application for examination.
	
Information Disclosure Statement
3. 	The information disclosure statements filed on 08/04/2020 and 06/29/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. They have been considered and placed in the application file.

Drawings
4. 	The applicant’s corrected drawings (figs, 7-9) received on 06/11/2020 are acceptable.

Specification
5. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
6.	Claims 1-17 are objected to because of the following informalities:

Regarding claim 1, the claim attempt to define a method comprising steps such as “determining ...; receiving a new path request ...; tracking ...; establishing ... to make room for the new bandwidth reservation”. Pertaining the ‘receiving’ new path request step, it is unclear where the path request are sent from. However, when looking into the application’s specification, specifically at paras. 8-10, it appears that the path request is ‘receiving from the head end router’. Therefore, said path request will be interpreted/examined as understood henceforth. A clarification is necessary if this assumption is different.
Claims 2-8 are objected as they depend upon independent claim 1 for the same rationales applied to the claim 1 discussed above; and since they do not add any feature(s) or subject matter that would solve the deficiencies of claim 1.
The same objections and observation apply to claims 9-16 and 17.
	
Claim Rejections - 35 USC § 112
	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and 
distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 

7.    	Claims 1-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, the applicant regards as the invention.

Claim 1 recites in part a method comprising “determining ...; receiving a new path request ...; tracking ...; establishing ... to make room for the new bandwidth reservation”. Pertaining step of ‘receiving’, it is unclear what “physical element(s)” is/are performed these functional method steps (determining ...; receiving a new path request ...; tracking ...; establishing ...). Also, in receiving step, it is unclear where “path request” is came from.
However, when looking into the application’s specification, specifically at figs. 2-4, para. 25; it appears that the path request is receiving by the ‘converged microwave router’ and wherein the path request is receiving from the head end router as disclosed in paras 8-10. Therefore, said receiving path request will be interpreted/examined as understood henceforth; and a clarification is necessary if this assumption is different.
Claims 2-8 are rejected as they depend upon rejected independent claim 1; and since they do not add any feature(s) or subject matter that would solve the deficiencies of claim 1.
As per claims 9-16 and 17, the claims commonly call for the system and non-transitory computer-readable medium having limitations mirrored method steps of claims 1-8; therefore, they are deemed unclear for the same rationales applied to the method claims 1-8 discussed above (Although, in claim 9, it does recite for a “hardware device” to perform these functioning steps; however, “hardware device” can be from anywhere including network nodes, terminals etc. and not only from ‘converged microwave router’ as understood.
In reciting the claimed limitation, the applicant appears to fail to clearly set forth the metes and bounds of a claimed invention the applicant seeks to protect. As a result, the claims are examined as best regard/understood as the path request is receiving by the ‘converged microwave router’ from the head end router as below, for the purpose of examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the below rationales.
Claims 1-19 of the ‘5695 patent teach essentially the same method, system and non-transitory computer-readable medium (see claims 1-17 of the instant application), such as making, e.g. establishing, bandwidth reservation on a wireless channel in response to new path request (where ‘receiving’ path request is inherently) with respective setup priority level and hold priority level; tracking reserved or unreserved bandwidth and receiving/determining change in total available bandwidth with if conditions (see claims 1, 10 and 19 of the ‘5695 patent). However, the “if conditions” in claims 1, 10 and 19 of the ‘5695 patent is differed with claims 1, 9 and 17 of the instant application; and such different “conditions” are deemed obvious to those skilled in the art of claim drafting. In other words, it is obvious to those skilled in the art to draft the invention with variation condition, would seem to be a matter of system/programmer’s choice(s) for disclosed invention.
Through claim comparison, a skilled artisan would have recognized that claims 1, 10 and 17 of the instant application is an obvious variation of claims 1, 10 and 19 of the ‘5695 patent by varying the above identified if “condition” limitations. However, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before; and omission of a reference whose function is not needed would be an obvious variation.

9. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Allowable Subject Matter
10. 	Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and the nonstatutory double patenting rejection under 37 CFR 1.321, set forth in this Office action.
It is noted that claims 1-17 of the instant application claim variously and essentially the same limitations as those in claims 1-19 of the ‘5695 patent as discussed above. Should a response to this office action overcome all of the above issues, the instant application shall be placed in a favorable condition for allowance for at least the same rationales pertaining the allowance of claims 1-19 of the ‘5695 patent; and since claimed features in the claims such as “ ... if the unreserved bandwidth at the setup priority level is greater than the amount of bandwidth requested by the new path request and the total available bandwidth is greater than an amount of total reserved bandwidth on the wireless channel, then establishing the new bandwidth reservation on the wireless channel without removing any established bandwidth reservation; if the unreserved bandwidth at the setup priority level is less than the amount of bandwidth requested by the new path request, then preempting the new path request; and if the difference between total available bandwidth on the wireless channel and total reserved bandwidth is less than the amount of bandwidth requested by the new path request, then attempting to remove at least one established bandwidth reservation having a lower hold priority level than the setup priority level of the new path request to make room for the new bandwidth reservation” are not taught or suggested in any of the prior art of records.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bertin et al. (U.S. 5,687,167), Vasseur et al. (U.S. 7,359,386), Rabbie et al. (U.S. 8,463,916), So; Ning (U.S. 8,576,706) and Venkataraman et al. (U.S. 10,382,341) are all cited to show system/devices and methods for improving the traffic engineering and bandwidth management of telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


October 23, 2021